Citation Nr: 0738812	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities, 
and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for bilateral peripheral neuropathy of the 
lower extremities.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

In his notice of disagreement (NOD), received in July 2003, 
the veteran requested a hearing before a Decision Review 
Officer (DRO).  In November 2003, he presented testimony at a 
personal hearing conducted at the Detroit RO before a DRO.  A 
transcript of this personal hearing is in the veteran's 
claims folder.  In his substantive appeal to the Board, 
received in November 2004, the veteran requested a BVA 
hearing in Washington, DC.  The veteran was scheduled for a 
hearing in Washington, DC in December 2006 but the notice of 
this hearing was returned to BVA as undeliverable.  The 
veteran was scheduled again for a hearing in Washington, DC 
to take place in June 2007.  The notice was sent to his last 
known address as indicated on his November 2004 Form 9 and 
was not returned as undeliverable.  The veteran had a duty to 
keep VA apprised of his last known address.  38 C.F.R. 
§ 3.1(q); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting 
that the veteran bears the burden of keeping VA apprised of 
his whereabouts and that, where he does not, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him").  Therefore, as the Board sent notice to the 
veteran's last known address of record and the veteran failed 
to appear for his scheduled hearing, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d). 

Having found that new and material evidence has been 
received, the issue of entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 2002, the RO denied the claim for service 
connection for bilateral peripheral neuropathy of the lower 
extremities.  The veteran was notified of that decision, but 
did not initiate an appeal.

2.  Some of the evidence received since 2002 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
bilateral peripheral neuropathy of the lower extremities. 


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision that denied service 
connection for bilateral peripheral neuropathy of the lower 
extremities is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for bilateral peripheral 
neuropathy of the lower extremities is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the petition to reopen for 
entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, which is remanded for 
further development.  As the determination below represents a 
grant of the petition, a detailed discussion of the impact of 
the VCAA on this appeal is not necessary.  In view of the 
outcome, any deficiencies in such notice or assistance have 
not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A September 1999 RO decision denied service connection for 
bilateral peripheral neuropathy of the lower extremities 
because there was no showing of peripheral neuropathy, 
peripheral neuritis, or axonal motor neuropathy in service 
and the current evidence at that time did not show any link 
of axonal motor neuropathy, peripheral neuritis, or 
peripheral neuropathy to service, Agent Orange, or other 
chemicals from service.  The veteran did not appeal that 
decision.  The veteran subsequently sought to reopen his 
claim and an April 2002 RO decision and a June 2002 RO 
decision concluded that new and material evidence had not 
been submitted in order to reopen his claim.  Because the 
veteran did not appeal the last final June 2002 decision, it 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The 
veteran, however, now seeks to reopen his claim.  As noted, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final June 2002 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final June 2002 rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the June 2002 decision includes, but is not 
limited to, a document entitled Agent Orange Brief from VA 
dated in January 2001; information pertaining to Agent Orange 
from VA's webpage dated in October 2002; an October 2002 VA 
diagnosis of chronic neuron toxicity with neuropathy to 
Benzine, its derivatives, and to Agent Orange; VA treatment 
records dated from 1996 to March 2003; a November 2003 
hearing before a DRO; a September 2004 VA medical opinion 
that the veteran has hereditary neuropathy; and duplicate 
copies of VA and private medical records that have previously 
been considered.  

As noted, the veteran's claim was previously denied because 
there was no showing of peripheral neuropathy, peripheral 
neuritis, or axonal motor neuropathy in service and the 
evidence at that time did not show any link of axonal motor 
neuropathy, peripheral neuritis, or peripheral neuropathy to 
service or to Agent Orange or other chemicals from service.  
However, the veteran has now provided an October 2002 VA 
diagnosis of chronic neuron toxicity with neuropathy to 
Benzine, its derivatives, and to Agent Orange.  Obviously, 
this evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, the October 2002 diagnosis when 
combined with previous evidence of record raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since June 2002 warrants a 
reopening of the veteran's claim of service connection for 
bilateral peripheral neuropathy of the lower extremities, as 
it is new and material evidence within the meaning of 38 
C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, is reopened.




REMAND

Having reopened the veteran's claim, the Board finds that a 
remand is necessary before a decision can be made on the 
issue of entitlement to service connection for a bilateral 
peripheral neuropathy of the lower extremities.  As will be 
discussed more fully below, a review of the medical evidence 
indicates that a medical opinion with consideration of all 
the evidence of record is needed before a decision can be 
made.  

As a preliminary matter, the Board notes that the veteran 
appears to contend in his July 2003 NOD that his bilateral 
peripheral neuropathy of the lower extremities is directly 
related to his service connected feet disabilites.  
Therefore, the veteran should be provided with the laws and 
regulations pertinent to his claim for service connection on 
a secondary basis.  In September 2006, while this appeal was 
pending, this regulation was amended; therefore, on remand, 
the RO should provide the veteran with both the old version 
of the regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. § 3.310(b) (2007).

A summary of the medical evidence of record is as follows.  
The veteran's April 1966 enlistment examination and report of 
medical history were negative for complaints, treatment, or 
diagnosis of bilateral peripheral neuropathy of the lower 
extremities.  The veteran was hospitalized from April 2, 
1970, to June 10, 1970, and underwent surgery for Mitchell 
osteotomies of both first metatarsals and bunionectomy.  The 
veteran was hospitalized from July 10, 1974, to July 29, 
1974, and had an osteotomy of the right second metatarsal and 
resection of the head of the right fifth metatarsal.  The 
veteran was also hospitalized from October 16, 1974, to 
November 19, 1974, and had a transverse osteotomy on the left 
second metatarsal.  His July 1975 reenlistment examination 
was negative for complaints, treatment, or diagnosis of 
bilateral peripheral neuropathy of the lower extremities.  

The post service medical evidence showed that the veteran 
underwent additional operations on his feet in February 6, 
1984, to June 29, 1984, at VA and in May and December 1986 at 
G.M.H.  In December 1986, the neurological examination 
revealed superficial sensorium and proprioception along with 
vibratory sensation that appeared to be slightly diminished 
from about the digits of both feet, especially the hallux of 
the right foot.  A March 1992 VA neurological examination 
indicated that the veteran had decreased proprioception in 
his big toes.  An October 1996 VA treatment entry noted that 
the veteran had undiagnosed sensory neuropathy of the 
bilateral lower extremities.  A December 1996 VA treatment 
entry had an assessment of peripheral neuropathy with 
questionable ETOA and chemical agents.  

A May 1997 VA examination reflected that the veteran 
complained of numbness from his ankle down with some 
tingling, twitching of his feet and toes, and curling of the 
toes from cramping which often occurred when he had stabbing 
pain in his feet.  The examiner commented that the veteran's 
complaints of numbness and tingling at times were most likely 
due to the neuropathy which had its origin further up on the 
extremities.  A February 1998 VA treatment entry indicated 
that the veteran had complaints of bilateral leg numbness and 
reported progressive lower extremity numbness since 1972, had 
a range of numbness from below the patellas to the mid thigh, 
and shooting pain from his feet to his upper lower 
extremities.  A February 1998 EMG indicated a progression of 
the previously seen peripheral polyneuropathy, which again 
was shown to be primarily axonal and motor greater than 
sensory, and moderate to severe denervation with 
reinnervation seen distally and more pronounced than before, 
with no electrodiagnotic evidence of lumbar radiculopathy or 
plexopathy.  In June 1998, the assessment was suspected HSMN 
II and HMSW II CMT-2.  

A March 1999 VA examination noted that the veteran had 
peripheral neuritis of the bilateral lower extremities.  An 
April 1999 record from N.C.S.V. had an impression of axonal 
motor neuropathy.  The examiner commented that the veteran's 
symptoms of weakness in both legs as well as the dysesthesias 
were most likely secondary to a motor sensory polyneuropathy, 
most likely of the axonal type.  The examiner opined that a 
more extensive work-up should be performed in order to 
further assess the type of neuropathy that the veteran 
suffered from since the veteran had been followed for five 
years with no diagnosis.  A September 1999 VA examination had 
a diagnosis of neuropathy of both feet.  A September 1999 
Social Security Act (SSA) decision noted that the veteran had 
polyneuropathy.  

SSA records received in 2000 contained a February 1984 VA 
notation of decreased sensation of the medial aspect of the 
veteran's feet.  A December 1996 EMG found axonal motor 
greater than sensory peripheral polyneuropathy with evidence 
of denervation that were noted to be seen in association with 
alcohol use, diabetes mellitus, and other toxic or metabolic 
etiologies.  There was no evidence of lower extremity 
radiculopathy or plexopathy.  An October 1997 VA entry 
indicated that the veteran complained of bilateral leg 
numbness over the last 10 to 15 years.  A January 1998 
radiology report taken to evaluate the veteran's complaints 
of bilateral shooting leg pain and bilateral polyneuropathy 
had an essentially normal MR of the lumbosacral spine.  A 
September 1998 VA treatment entry revealed that the veteran 
had decreased touch pain sensation in both legs from the 
knees down and recorded findings from an earlier EMG and MRI.  
An April 1999 VA treatment entry had an assessment of HSMN 
Type II of bilateral lower extremity.  A July 1999 EMG had 
findings of axonal sensorimotor polyneuropathy with no 
evidence of proximal conduction block or polyradiculopathy.  
Also within the SSA records was a September 1998 report from 
M.C.P. that had a diagnosis of peripheral neuritis in both 
legs as a result of chronic alcoholism.  

A February 2001 VA treatment entry had an assessment of 
progressive distal axonal sensorimotor neuropathy of unclear 
etiology but most consistent with idiopathic CMT Type II.  A 
March 2002 entry noted that a sural nerve biopsy was 
consistent with axonal sensorimotor neuropathy.  An October 
2002 VA treatment entry had a diagnosis of chronic neuron 
toxicity with neuropathy to Benzine, its derivatives, and to 
Agent Orange.  A December 2002 VA record had an assessment of 
idiopathic peripheral neuropathy.  

An October 1999 right sural nerve biopsy had findings most 
suggestive of hereditary demyelinating neuropathy with a 
differential diagnosis of CIDP.  A March 2004 VA examination 
undertaken in connection with the veteran's claim had a 
diagnosis of motor and sensory type polyneuropathy.  After 
further development was undertaken, the examiner stated in 
September 2004 that the October 1999 sural nerve biopsy 
supported a diagnosis of hereditary neuropathy.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for service connection for bilateral 
peripheral neuropathy of the lower 
extremities, to include on a secondary 
basis.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claim.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disability is secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2007).

2.  After the development in 1 has been 
completed, please schedule the veteran for 
a VA examination to evaluate his bilateral 
peripheral neuropathy of the lower 
extremities.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should fully explain all 
conclusions reached.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
indicate the time of onset of his 
bilateral peripheral neuropathy of the 
lower extremities.  The examiner should 
opine as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's current neuropathy was 
incurred in military service (July 1969 
to October 1975).  The Board is 
particularly interested in ascertaining 
whether the in-service foot surgeries are 
related to his current diagnosis.  
Additionally, the examiner should opine 
as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
veteran's current bilateral peripheral 
neuropathy of the lower extremities is 
related to Agent Orange or Benzine 
exposure during his military service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

Additionally, the examiner should note 
whether the veteran's bilateral 
peripheral neuropathy of the lower 
extremities is a congenital or 
developmental defect as opposed to a 
disease.  

b.  Further, the examiner should opine as 
to the relationship, if any, between 
bilateral peripheral neuropathy of the 
lower extremities and the veteran's 
service-connected feet disabilities.  
Again, any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to comment as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
peripheral neuropathy of the lower 
extremities is either caused by or 
permanently aggravated by his service-
connected feet disabilities to the extent 
possible and if so, to what degree.  The 
examiner should fully explain any 
conclusions reached.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When rendering any conclusions, the 
examiner should consider the veteran's 
service medical records including the 
reports pertaining to his hospitalization 
from April 2, 1970, to June 10, 1970, for 
Mitchell osteotomies of both first 
metatarsals and bunionectomy; 
hospitalization from July 10, 1974, to 
July 29, 1974, for an osteotomy of the 
right second metatarsal and resection of 
the head of the right fifth metatarsal; 
hospitalization from October 16, 1974, to 
November 19, 1974, for a transverse 
osteotomy on the left second metatarsal; 
and his July 1975 reenlistment 
examination that was negative for 
complaints, treatment, or diagnosis of 
bilateral peripheral neuropathy of the 
lower extremities.  

The examiner should also consider the 
post service medical evidence including 
the notations that the veteran underwent 
additional operations on his feet in 
February 6, 1984, to June 29, 1984, at VA 
and in May and December 1986 at G.M.H; 
December 1986 VA neurological examination 
that revealed superficial sensorium and 
proprioception along with vibratory 
sensation that appeared to be slightly 
diminished from about the digits of both 
feet, especially the hallux of the right 
foot; March 1992 VA neurological 
examination that indicated decreased 
proprioception in the big toes; October 
1996 VA finding of undiagnosed sensory 
neuropathy of the bilateral lower 
extremities; December 1996 VA assessment 
of peripheral neuropathy with 
questionable ETOA and chemical agents; 
May 1997 VA examination that reflected 
that the veteran complained of numbness 
from his ankle down with some tingling, 
twitching of his feet and toes, and 
curling of the toes from cramping which 
often occurred when he had stabbing pain 
in his feet with examiner comments that 
the veteran's complaints of numbness and 
tingling at times were most likely due to 
the neuropathy which had its origin 
further up on the extremities; February 
1998 complaints of bilateral leg numbness 
and reported progressive lower extremity 
numbness since 1972 with a range of 
numbness from below the patellas to the 
mid thigh and shooting pain from the feet 
to the upper lower extremities; February 
1998 EMG findings of a progression of the 
previously seen peripheral 
polyneuropathy, which again was shown to 
be primarily axonal and motor greater 
than sensory, and moderate to severe 
denervation with reinnervation seen 
distally and more pronounced than before, 
with no electrodiagnotic evidence of 
lumbar radiculopathy or plexopathy; June 
1998 assessment of suspected HSMN II and 
HMSW II CMT-2; March 1999 VA examination 
notation of peripheral neuritis of the 
bilateral lower extremities; April 1999 
N.C.S.V. impression of axonal motor 
neuropathy and examiner comments that the 
veteran's symptoms of weakness in both 
legs as well as the dysesthesias were 
most likely secondary to a motor sensory 
polyneuropathy, most likely of the axonal 
type; and September 1999 VA examination 
diagnosis of neuropathy of both feet.  

A September 1999 Social Security Act 
(SSA) decision noted that the veteran had 
polyneuropathy.  Please consider the 
records contained within the SSA records 
received in 2000:  February 1984 VA 
notation of decreased sensation of the 
medial aspect of the veteran's feet; 
December 1996 EMG finding of axonal motor 
greater than sensory peripheral 
polyneuropathy with evidence of 
denervation that were noted to be seen in 
association with alcohol use, diabetes 
mellitus, and other toxic or metabolic 
etiologies and no evidence of lower 
extremity radiculopathy or plexopathy; 
October 1997 VA entry that indicated that 
the veteran complained of bilateral leg 
numbness over the last 10 to 15 years; 
January 1998 radiology report taken to 
evaluate the veteran's complaints of 
bilateral shooting leg pain and bilateral 
polyneuropathy that had an essentially 
normal MR of the lumbosacral spine; 
September 1998 VA treatment entry that 
revealed that the veteran had decreased 
touch pain sensation in both legs from 
the knees down and recorded findings from 
an earlier EMG and MRI; April 1999 VA 
treatment entry assessment of HSMN Type 
II of bilateral lower extremity; July 
1999 EMG findings of axonal sensorimotor 
polyneuropathy with no evidence of 
proximal conduction block or 
polyradiculopathy; and September 1998 
report from M.C.P. diagnosis of 
peripheral neuritis in both legs as a 
result of chronic alcoholism.  

Please also consider a February 2001 VA 
treatment entry assessment of progressive 
distal axonal sensorimotor neuropathy of 
unclear etiology but most consistent with 
idiopathic CMT Type II; March 2002 sural 
nerve biopsy that was consistent with 
axonal sensorimotor neuropathy; October 
2002 VA diagnosis of chronic neuron 
toxicity with neuropathy to Benzine, its 
derivatives, and to Agent Orange; and a 
December 2002 VA assessment of idiopathic 
peripheral neuropathy.  

Please also see the October 1999 right 
sural nerve biopsy findings most 
suggestive of hereditary demyelinating 
neuropathy with a differential diagnosis 
of CIDP; March 2004 VA examination 
diagnosis of motor and sensory type 
polyneuropathy and examiner's conclusion 
in September 2004 that the October 1999 
sural nerve biopsy supported a diagnosis 
of hereditary neuropathy.  

3.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After the aforementioned development 
has been completed, the RO/AMC should 
readjudicate the claim for entitlement to 
service connection for bilateral 
peripheral neuropathy of the lower 
extremities on a direct basis.  Further, 
the RO/AMC must readjudicate the claim 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2007).  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which contains all pertinent 
regulations including 38 C.F.R. § 3.310(a) 
(2006) and 38 C.F.R. § 3.310(b) (2007) as 
well as 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e), and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


